Citation Nr: 0327422	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  99-01 517	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a history of 
spondylolysis, L5, with mechanical low back pain, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the RO that denied entitlement to an increased rating for 
history of spondylolysis, L5, with mechanical low back pain.  
The veteran filed a notice of disagreement in October 1997.  
The RO issued a statement of the case in January 1998 and a 
supplemental statement of the case in November 1998.  The RO 
received the veteran's substantive appeal in January 1999.  

In June 2003, the Board requested additional development of 
the claim pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  

REMAND

By letter of January 30, 2003, the RO notified the veteran 
his appeal was being certified to the Board.  Later, in April 
2003, the veteran submitted additional evidence to the Board.  
The evidence consists of private treatment records from 
Robert Wilson, MD and includes April 2002 MRI results and 
December 2002 lumbar discogram results.  The RO has yet to 
consider the veteran's claim in light of the newly received 
evidence, and the veteran has not provided a waiver of RO 
jurisdiction of that evidence.  

The Board notes that its rules of practice historically 
permitted the Board to consider, in the first instance, 
additional evidence submitted by a claimant to the Board, 
within 90 days of the certification of the appeal, if the 
appellant waived initial consideration of such evidence by 
the relevant first-tier adjudicator.  See 38 C.F.R. § 
20.1304(c) (2001).  However, the provision relating to 
waivers was removed from section 20.1304(c) at the same time 
38 C.F.R. § 19.9 was revised to provide for the Board's 
development and consideration of additional evidence.  See 67 
Fed. Reg. 3099, 3105 (2002).  The provision of 38 C.F.R. § 
19.9, essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, has recently been held to 
be invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that 
decision, the Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because "in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the [agency of original jurisdiction] for 
initial consideration and without having to obtain the 
appellant's waiver."  Thus, while section 20.1304 remains 
valid, clearly, the Board's practice of considering 
additional evidence, in the first instance, without a waiver 
of RO jurisdiction, has been called into question by the 
Federal Circuit's decision.  

Accordingly, to avoid any prejudice to the veteran (see, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), and in 
view of the additional development needed in this case (as 
explained below), the RO should consider the additional 
evidence in the first instance.  

As regards the need for additional development, the Board 
notes that, in June 2003, the Board notified the veteran of 
the need for an additional VA examination to determine the 
nature and severity of his service-connected low back 
disability.  The veteran was notified by the Board of the 
provisions of 38 C.F.R. § 3.655 pertaining to failure to 
report for an examination.  While it appears from the claims 
file that the veteran failed to report to a VA examination 
scheduled in August 2003, the claims file reflects no notice 
from the VA medical center file notifying the veteran of the 
scheduled examination.  Such notice is particularly important 
in this case, since, under the provisions of 38 C.F.R. 
§ 3.655(b), failure to report to a scheduled VA examination, 
where such evidence is needed to properly adjudicate a claim 
for increase, will result in a denial of the claim.

Hence, the Board finds that the RO should attempt to obtain 
from the VA Medical Center (VAMC) in Durham, North Carolina, 
copies of any notification sent regarding an August 2003 
examination.  If no evidence of notification is received, the 
RO should arrange for the veteran to undergo another VA 
examination.  If the veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the 
claims file copy(ies) of the notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.  

Finally, the Board notes that in April and August 2001 
letters, the RO requested that the veteran provide further 
information and/or evidence to support his claim for an 
increased rating for his low back disability within 60 days 
of the date of the letter, consistent with the provisions of 
38 C.F.R. § 3.159(b)(1).  The letter also indicated that, if 
the veteran did not respond within the 60-day period, the RO 
would adjudicate the claim on the basis of the evidence of 
record.  However, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a duty to 
notify under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that a full year is 
allowed to submit the additional information and/or evidence 
requested.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and, 
if necessary, authorization, is provided.  
The RO should also invite the appellant 
to submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should contact the Durham VAMC 
to request copies of any notification 
sent to the veteran regarding a 
previously scheduled August 2003 
examination.  If no evidence of 
notification is received, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination of his low back.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, to 
include range of motion studies 
(expressed in degrees), and all clinical 
findings should be reported in detail.

The examiner should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is indicated, 
the examiner should note at which point 
pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely additional functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 

The examiner should offer an opinion 
whether any current back disability 
diagnosed in addition to or in lieu of 
spondylolysis L5 with mechanical back 
pain, to include degenerative disc 
disease, represents a progression of, or 
is otherwise related to the service-
connected disability.  In offering such 
opinion, the examiner should state 
whether it is medically possible to 
separate the symptoms and effects of his 
service-connected disability from any 
nonservice-connected disability; if not, 
the examiner should clearly so state.  If 
a neurological examination is required to 
answer the questions posed by the Board, 
neurological consultation should be 
arranged, and the report of any such 
examination should be made available to 
the orthopedic examiner and addressed in 
the orthopedic examiner's report.  

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a 
typewritten report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. § 5103 (West 2002), and 
any other applicable legal precedent.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
evaluation in excess of 20 percent for 
service-connected history of 
spondylolysis, L5, with mechanical low 
back pain, in light of all pertinent 
evidence (to particularly include that 
added to the record since the Janury 2003 
certification of the claims file to the 
Board) and legal authority.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b).

8.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



